Citation Nr: 0937490	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  05-10 767A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Memphis, 
Tennessee


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at the Regional Medical Center from 
December 4, 2003, to December 12, 2003.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel
INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2004 decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied payment or 
reimbursement of medical expenses incurred the Regional 
Medical Center from December 4, 2003, to December 12, 2003.  
In February 2007, the appellant testified before the Board at 
a hearing that was held at the RO.  In January 2008, the 
Board remanded the claim for additional development.


FINDINGS OF FACT

1.  The Veteran received medical treatment at the Regional 
Medical Center from December 4, 2003, to December 12, 2003.

2.  VA payment or reimbursement of the costs of the care 
between December 4, 2003 and December 12, 2003, was not 
authorized.

3.  The appellant did not file a claim for reimbursement of 
the unauthorized medical expenses incurred at Regional 
Medical Center from December 4, 2003, to December 12, 2003, 
until April 28, 2004, more than 90 days after the service was 
provided.


CONCLUSION OF LAW

The criteria for entitlement to reimbursement or payment for 
unauthorized medical expenses incurred at the Regional 
Medical Center from December 4, 2003, to December 12, 2003, 
have not been met.  38 U.S.C.A. §§ 1703, 1712, 1725, 1728; 
38 C.F.R. §§ 17.52, 17.53, 17.54, 17.93, 17.120, 17.161 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).  There is no indication in the VCAA, 
however, that Congress intended the act to revise the unique, 
specific claim provisions of Chapter 17, Title 38 of the 
United States Code.  See 38 C.F.R. §§ 17.123-17.132; see also 
Barger v. Principi, 16 Vet. App. 132, 138 (2002).

Nevertheless, the Board points out that the RO has explained 
to the Veteran the basis for the finding that the medical 
expenses incurred from December 4, 2003, to December 12, 
2003, were not covered by VA.  The Veteran has been afforded 
the opportunity to present information and evidence in 
support of the claim.  He additionally testified before the 
Board in February 2007.  The Board finds that these actions 
satisfy any duties to notify and assist owed the Veteran in 
the development of his claim.

Reimbursement of Unauthorized Medical Expenses

When VA facilities are not capable of furnishing the care or 
services required, the Secretary may contract with non-
Department facilities in order to furnish certain care, 
including hospital care or medical services for the treatment 
of medical emergencies which pose a serious threat to the 
life or health of a Veteran receiving medical services in a 
Department facility . . . until such time following the 
furnishing of care in the non-Department facility as the 
Veteran can be safely transferred to a Department facility.  
38 U.S.C.A § 1703(a)(3) (West 2002); 38 C.F.R. § 17.52 
(2008).

The admission of a Veteran to a non-VA hospital at the 
expense of VA must be authorized in advance.  38 C.F.R. § 
17.54; see Malone v. Gober, 10 Vet. App. 539, 541 (1997).  In 
the case of an emergency that existed at the time of 
admission, an authorization may be deemed a prior 
authorization if an application is made to VA within 72 hours 
after the hour of admission.  38 C.F.R. § 17.54 (2008).

Nevertheless, VA may reimburse Veterans for unauthorized 
medical expenses incurred in non-VA facilities where:

(a) Care or services not previously authorized were rendered 
to a Veteran in need of such care or services:  (1) For an 
adjudicated service-connected disability; (2) For nonservice-
connected disabilities associated with and held to be 
aggravating an adjudicated service-connected disability; (3) 
For any disability of a Veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability; (4) For any illness, injury, or dental condition 
in the case of a Veteran who is participating in a 
rehabilitation program under 38 U.S.C. Chapter 31 and who is 
medically determined to be in need of hospital care or 
medical services for any of the reasons enumerated in § 
17.48(j); and

(b) Care and services not previously authorized were rendered 
in a medical emergency of such nature that delay would have 
been hazardous to life or health, and

(c) VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.  38 U.S.C.A. 
§ 1728(a) and 38 C.F.R. § 17.120 (2008).

All three statutory requirements (a, b, and c) must be met 
before the reimbursement may be authorized.  Zimick v. West, 
11 Vet. App. 45, 49 (1998); see Hayes v. Brown, 6 Vet. App. 
66, 68 (1993).

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may also 
be authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 
C.F.R. §§ 17.1000-1008 (2008).  To be eligible for 
reimbursement under this authority the Veteran has to satisfy 
all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a Veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
Veteran could not have been safely transferred to a VA or 
other Federal facility.

(e) At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of that 
emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
Veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the Veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the Veteran or provider 
against a third party for payment of such treatment; and the 
Veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the Veteran's liability 
to the provider.

(i) The Veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 U.S.C. § 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of Veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).  38 C.F.R. § 17.1002 (2008).

In addition, a Veteran is required to file a claim within 90 
days of the latest of the following:  1) July 19, 2001; 2) 
the date that the Veteran was discharged from the facility 
that furnished the emergency treatment; 3) the date of death, 
but only if the death occurred during the stay in the 
facility that included the provision of the emergency 
treatment; or 4) the date the Veteran finally exhausted, 
without success, action to obtain payment or reimbursement 
for the treatment from a third party.  38 C.F.R. § 17.1004 
(2008).

The Veteran is not service-connected for any disabilities.  
He asserts that his medical condition was emergent and that 
no VA or other government facility was feasibly available 
during his period of treatment.  Specifically, he asserts 
that on his third phone call to VA on the day he sustained 
the gunshot wound to his left hand, he was informed that VA 
was unable to provide the requisite care for his injury and 
that he should seek emergency medical treatment at the 
Regional Medical Center.  

A photograph of the appellant's injury is of record.  This 
photograph clearly reflects the emergent nature of his 
injury.  In addition, the record reflects that on December 4, 
2003, the appellant made three phone calls to the VA Medical 
Center in Memphis, Tennessee.  

The Board sympathizes with the appellant's request for 
reimbursement or payment of the expenses incurred.  However, 
because the claim for reimbursement was not filed within 90 
days of the date that the Veteran was discharged from the 
facility that furnished the emergency treatment, the 
appellant is not legally entitled to reimbursement, and his 
claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  The Board recognizes that the appellant was under 
the impression that the hospital would submit the claim in a 
timely manner and that he was under no obligation to submit 
the claim himself.  However, the Board is without authority 
to grant benefits simply because it might perceive the result 
to be equitable.  38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 
6 Vet. App. 416 (1994).  The Board further observes that no 
equities, no matter how compelling, can create a right to 
payment out of the United States Treasury which has not been 
provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 
429 (1992); Office of Personnel Management v. Richmond, 496 
U.S. 414 (1990).

The appellant's claim fails to meet the requirements under 38 
U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-17.1008.  
Accordingly, payment or reimbursement of unauthorized medical 
expenses incurred at the Regional Medical Center from 
December 4, 2003, to December 12, 2003, is not warranted.  As 
the preponderance of the evidence is against the claim, the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at the Regional Medical Center from 
December 4, 2003, to December 12, 2003, is denied.




____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


